94 N.Y.2d 847 (1999)
724 N.E.2d 759
703 N.Y.S.2d 64
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
DARNELL W. DEXTER, Appellant.
Court of Appeals of the State of New York.
Argued November 17, 1999.
Decided December 20, 1999.
*848 Hiscock Legal Aid Society, Syracuse (Philip Rothschild of counsel), for appellant.
William J. Fitzpatrick, District Attorney of Onondaga County, Syracuse (Victoria M. Anthony and James P. Maxwell of counsel), for respondent.
Chief Judge KAYE and Judges BELLACOSA, SMITH, LEVINE, CIPARICK, WESLEY and ROSENBLATT concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
*849 Defendant's own alternative request at Supreme Court that the original indictment be reinstated precludes this Court from reaching his current primary contention that Supreme Court did not have the authority to vacate the order dismissing the original indictment (CPL 470.05 [2]). The remainder of defendant's contentions are either unpreserved, nonreviewable or meritless.
Order affirmed in a memorandum.